Case 2:18-cV-14605-.]LL-SCI\/| Document 1-1 Filed 10/03/18 Page 1 of 1 Page|D: 8
CIVIL COVER SI-IEET

The .1 S 44 civil cover sheet and the infomiation contained herein neither r lace nor supp}ement the tilin§ and service of pleadings or other papers as re uired by law, except as
provided by l_o_cal rules of_c<_)urt. This fomi, approved by the Judicial Con erence of the nited States in eptember 1974, is required for the use of the lerk of Court for the
purpose of initiating the civil docket sheet. (SEE lNSTRUCTlONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
F|airVapor, LLC
Juu| Labs, lnc.
Shenzhen Joecig Technology Co., Ltd.

County of Residence of First Listed Defendant
(IN U.S. PLAJNTIFF cAsEs oNLY)

JS 44 (Rev. 06/17)

 

(b) county of Residen¢e of i=irst Lisced i>iain¢iff San Francisco. CA
(EXCEPT IN U.S. PLA!NT!FF CASES)

NOTE: lN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(C) Attomeys (Firm Name, Address, and Telephone Number) AftOmeyS (lfKIlOwn)

Lisa J. Rodriguez (Schnader Harrison Sega| & Lewis LLP)
220 Lake Drive East, Ste 220
Cherry Hil|, NJ 08002 (856) 482-5741

 

 

II. BASIS OF JURISDICTION (PIace an “X" in One Box 0n1y) III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in 0ne Boxfor Plaintiff
(For Diversity Cases 0n1y) and One Baxfor Defendant)
D l U.S. Govemment 5 3 Fedei'al Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nat a Parry) Citizen ofThis State Cl l Cl 1 lncorporated or Principal Place Cl 4 E| 4
of Business ln This State
EI 2 U.S. Govemment El 4 Diveisity Citizen of Another State 1'_'| 2 IJ 2 lncorporated and Principal Place D 5 El 5
Defendant (lndicate Citizenshi'p of Parties in !tem II!) of Business In Another State
Citizen or Subject of a El 3 D 3 Foreign Nation Cl 6 Cl 6
Foreign Country

 

 

 

IV. NATURE OF SUIT (Place an "X" in One Box 0n1y)

 

Click here foti Nalurc ofSuit Codc Dcsci‘i tions,
O'l`HER STATUTES l

 

 

 

 

 

 

 

| COWCT TORTS FoRFEiTURE/PENALTY BANKRUPTCY
El 110 lnsurarice PERSONAL lNJURY PERSONAL lNJUR¥ D 625 Drug Related Seizure D 422 Appeal 28 USC 158 Cl 375 False Claims Act
El 120 Marine Cl 310 Airplane U 365 Personal lnjury - ofProperty 21 USC 881 U 423 Withdiawal L'.| 376 Qui Tam (31 USC
Cl 130 Miller Act Cl 315 Airplane Product Product Liability El 690 Other 28 USC 157 3729(a))
Cl 140 Negotiable Instrumerit Liability EI 367 Health Cai'e/ Cl 400 State Reapportionment
D 150 Recovery of Overpayment El 320 Assault, Libel & Pharmaceutical PRQPERTY RI§§HT§ El 410 Antitrust

& Enforcement of ' ’, Slander Personal lnjury D 820 Copyrights D 430 Banks and Banking
EI 151 Medicare Act El 330 Federal Employeis’ Product Liability 830 Patent EI 450 Commerce
El 152 Recovery of Defaulted Liability Cl 368 Asbestos Personal El 835 Patent - Abbreviated IJ 460 Deporta!ion

Student Loans D 340 Marine lnjury Product New Drug Application CI 470 Racketeer Influenced and

(Excludes Veteians) E| 345 Mai'ine Product Liability El 840 Trademark Corrupt Organizations
13 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR §QCIAL §E§QRIT! ' Cl 480 Consumer Credit

of Veteran’s Benef`its Cl 350 Motor Vehicle Cl 370 Other Fraud El 710 Fair Labor Standards El 861 HIA (l395ff) D 490 Cable/Sat 'I'V
Cl 160 Stockholders’ Suifs Cl 355 Motor Vehicle U 371 Trutli in Lending Act Cl 862 Black Lung (923) Cl 850 Securities/Commodities/
Cl 190 Other Contmct Product Liability Cl 380 Other Personal Cl 720 Labor/Management U 863 DIWC/DIWW (405(g)) Exchange
Cl 195 Contiact Product Liability CI 360 Other Personal Property Damage Relations Cl 864 SSlD Title XVl Cl 890 Other Statutory Actioris
U 196 Franchise lnjury El 385 Property Damage Cl 740 Railway Labor Act D 865 RSI (405(g)) Cl 891 Agn'cultural Acfs

Cl 362 Personal lnjury - Product Liability E| 751 Fa.mily and Medical Cl 893 Env`ironmental Matters
Medical Malpiactice Leave Act C| 895 Fi'eedom of Information

l REAL PROPERT¥ CIVlL`RIGHTS PRISONER PETlTIONS v Cl 790 Other Labor Litigation FEDERAL TAX SUITS Act
Cl 210 Land Condemnation El 440 Olher Civil Rights Habeas Corpus: U 791 Employee Retirement Cl 870 Taxes (U.S. Plaintiff Cl 896 A.rbitration
Cl 220 Foreclosure U 441 Voting El 463 Alien Detainee Income Security Act or Defendant) CI 899 Administmtive Procedure
D 230 Rent Lease & Ejectment CI 442 Employment D 510 Motions to Vacate EI 871 IRS_Third Pai1y Act/Review or Appeal of
CI 240 Torts to Land CI 443 Housing/ Sentence 26 USC 7609 Agency Decision

CI 245 Tort Product Liability
Cl 290 All Other Real Property

 

Accommodations

Cl 445 Amer. w/Disabilities -
Employment

El 446 Amer. w/Disabilities -
Other

13 448 Education

 

Cl 530 Geneial
IJ 535 Death Penalty
Other:

Cl 540 Mandamus &. Other

Cl 550 Civil Rights

D 555 Prison Condition

D 560 Civil Detainee -
Conditions of
Conf'inement

 

lMMlGRATION

 

 

13 462 Naturalization Application

CI 465 Otherlmmigration
Actions

 

El 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an "X" in One Box Only)

XI Original EI 2 Removed from Cl 3 Remanded from E'| 4 Reinstated or 13 5 Transf¢ged from EI 6 Multidistrict Cl 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specij§)) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil _Statu¥e under Which you a.re filing (Do nor cite jurisdictional statutes unless diversity):
35 U.S.C. Section 271 and 281 -285

Brief description of causes
Patent |nfnngement

 

 

 

 

 

 

VII. REQUESTED IN Cl ci-xEcK ii= THIS Is A CLAss AcTioN DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F-R.Cv_P- j ,/"j JURY DEMANi); ;( Yes clNo
VIII. RELATED CASE(S)
IF ANY (See inslmc!ions): JUDG DOCKET NUMBER
DATE /O //y SIGNATURE OF ATI`ORNEY OF"l:;B‘.-,EDRD L../
FOR OFF1C USE ONLY
RECEIPT # AMOUN'!` APPLYING IFP J U DGE MAG. J UDGE

